Citation Nr: 9912810	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  94-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease, L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1990 to March 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied the veteran's claim of entitlement to service 
connection for bilateral arthritis of the hips and her claim 
of entitlement to an increased evaluation for degenerative 
disc disease, L5-S1.

With respect to the veteran's degenerative disc disease, L5-
S1, (hereinafter, degenerative disc disease), service 
connection was granted in a June 1992 rating decision, and a 
10 percent disability rating was initially assigned.  The 
veteran then perfected her appeal as to this initial rating.  
This 10 percent disability rating remains in effect and is 
the subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The Board observes that a claim such as the 
veteran's is properly framed as an appeal from the original 
rating rather than a claim for increase but that in either 
case the veteran is presumed to be seeking the maximum 
benefit allowed by law or regulations.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes that the issue of entitlement to service 
connection for a bilateral hip disorder is addressed in the 
REMAND portion, following the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's back disorder is manifested by persistent 
low back pain that radiates into the lower extremities and 
painful and limited range of motion that when combined are 
productive of moderate functional impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent for 
degenerative disc disease, L5-S1, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Here, the veteran's disability is rated under schedular 
criteria applicable to the musculoskeletal system.  See 
38 C.F.R. § 4.71a.  Specifically, the RO has chosen the 
diagnostic criteria for intervertebral disc syndrome, 
although the criteria for lumbosacral strain are for 
consideration in view of the examination findings.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295.  
Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. § 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this instance, for an evaluation greater than the 
veteran's current 10 percent evaluation, there must be 
evidence more nearly approximating muscle spasm on forward 
bending or unilateral loss of lateral spine motion in the 
standing position or evidence of moderate, recurring attacks 
of intervertebral disc syndrome.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5292, 5293, respectively.  Here, 
the Board notes that the rating schedule also provides for 20 
percent rating for moderate limitation of motion of the 
lumbar spine.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5292.

II.  Factual Background

Review of the evidence of record reveals that the veteran was 
discharged from service due to a chronic low back syndrome.  
Her recommended disability rating was 10 percent.

Upon VA examination in April 1992, an x-ray study of the 
lumbar spine found no evidence of disease.  None of the disc 
spaces was compromised, and all lumbar vertebrae had normal 
configuration.  There was no sign of trauma to the lumbar 
spine or sacroiliac joints.   The examiner's pertinent 
impression was chronic lumbosacral strain.

At her RO hearing (conducted in June 1993), the veteran 
testified that she presently had lower back pain.  
(Transcript (T.) at 3).  She also testified that the pain was 
always there but did, from time to time, become more intense.  
(T. at 4).  The veteran stated that she had daily muscle 
spasms, which would occasionally flare up and limit her range 
of motion.  Id.  At those times, it was very difficult to 
walk, lay down, sit, or do anything.  Id.  She also stated 
that the spasms could occur at any time and that nothing 
seemed to set them off.  Id.  The veteran reported that she 
still got sciatica down both legs.  (T. at 5).  She also 
reported that she could walk an eighth of a mile before it 
became very painful.  (T. at 6).  Bending from side to side 
was very painful for the veteran.  (T. at 9).  The veteran 
stated that she took Advil or Tylenol for pain but tried not 
to take medication on a daily basis, as it burned her 
stomach.  (T. at 12).

Correspondence from the veteran's treating physician (dated 
in July 1993) reflects the veteran's service medical history.  
It was noted that physical examination had found low back 
pain on lumbar range of motion and extension.  Side bending 
produced collateral hip pain.  The veteran's neurologic 
examination was normal.  There was palpation tenderness in 
the low lumbar spinous process, bilateral piriformis, and 
anterior iliac crest bilaterally.  There was also a positive 
torsion test, which was indicative of discogenic injury.  
Femoral stretch bilaterally produced low back pain.  A past 
history of discogenic low back pain was given, and a 
conservative treatment program was outlined.  The veteran had 
been referred to a physical therapist.

The October 1993 VA orthopedic examination also reflects the 
veteran's service medical history and her subjective 
complaints of continued, daily pain in the low back, with 
radiation into both lower extremities.  The pain was not 
particularly aggravated by any specific activity and might be 
present when the veteran sat, ran, walked, or was at rest.  
The pain did wax and wane, sometimes sharp and sometimes 
dull.  At this time, the pain extended as far distal as the 
knees.  Physical examination found that the veteran could 
walk on her toes and heels and perform a tandem gait.  The 
veteran's back symmetry was good, with level shoulders and 
pelvis.  There was no visible or palpable muscle spasm 
present.  Axial loading at the vertex produced no increased 
pain.  The veteran's passive trunk rotation was not painful.  
To superficial palpation, there was no tenderness about the 
spinous processes in the lumbar area.  To deeper palpation, 
there was mild tenderness about the midline in the lumbar 
region.  There was no sacral sciatic notch tenderness.  
Lumbar flexion was from zero to 95 degrees, with the veteran 
reporting pain in the low back.  Extension was from zero to 
25 degrees, lateral flexion from zero to 35 degrees 
bilaterally, and rotation from zero to 30 degrees 
bilaterally.  The veteran also reported pain in the low back 
with straight leg raising.  The pertinent impression was 
lumbosacral strain.  The examiner commented that the veteran, 
on the basis of her history and current examination, was felt 
to have no permanent, partial physical impairment of the low 
back.

Private treatment records (dated from June to July 1997) 
indicate that the veteran had been referred for treatment of 
her longstanding lumbar problems.  It was noted that the 
veteran reported never having returned to her pre-injury 
status.  Subjectively, the veteran complained of constant, 
fluctuating low back pain, with intermittent radiations down 
either lower extremity.  Symptoms were aggravated by sitting 
longer than 20 minutes, coughing, sneezing, or straining.  
They were somewhat eased by standing and walking.  Range of 
motion testing found trunk deviation to the right with 
forward flexion, with increased low back pain.  Extension was 
limited and painful at approximately 30 percent of the 
veteran's range.  It was noted that in all directions, the 
veteran's range of motion was moderately reduced.  Dural 
tests were positive in the left sacrolumbar region and with 
sitting at 70 degrees.  There was tenderness over the iliac 
crest.  An MRI showed a little broad-based central herniation 
but no impingement upon the nerve roots.  It was noted that 
the veteran did not have a herniated disc, nor did the 
physician feel that it was anything serious.  He believed 
that spinal stabilization would help the veteran's back 40 to 
50 percent.  The pertinent diagnosis was chronic lower back 
syndrome.

The July 1997 VA examination reflects the veteran's reports 
of daily low back pain, dull 90 percent of the time but 
occasionally sharp.  The veteran also reported pain down both 
legs, right greater than left.  Pain was aggravated by 
sitting 20 minutes or more.  The veteran stated that she had 
no pain-free intervals since injury, except when lying supine 
with lower extremities flexed.  Physical therapy aggravated 
the veteran's low back pain, awakening her several times and 
preventing sleep.  Coughing and sneezing also aggravated the 
veteran's low back pain.  The veteran could exercise by 
walking, without aggravating her back discomfort.  Physical 
examination found normal lumbar lordosis and no other 
abnormal curvature.  The pelvis was level.  There was no 
discomfort with palpation of the anterior iliac-crest or 
posterior sacroiliac prominence.  Straight leg raising was 
performed with the veteran's hands placed at the posterior 
hips for greater support.  There was 90 degrees to zero 
degrees range of motion, with the veteran complaining of 
right greater than left low back discomfort, which was 
described as sharp.  Standing active range of motion with 
forward flexion was mildly reduced zero to 85 degrees, due to 
subjective right greater than left low back discomfort.  
Backward extension was preserved at zero to 35 degrees, with 
similar discomfort.  The veteran was able to touch fibular 
heads bilaterally on lateral bending, with right greater than 
left back tightness.  Rotation was preserved and symmetric at 
zero to 35 degrees, without discomfort.  Axial compression 
was notable for localization of discomfort to the right 
posterior lower back muscles.  This was further localized at 
L4-L5.  It was noted that a June 1997 MRI lumbar spine 
imaging revealed broad-based central disc herniation of L5-
S1, with mild effacement of the anterior thecal sac and mild 
symmetric disc bulges from L1-L2 to L4-L5.  The pertinent 
diagnoses were chronic low back pain, with clinical 
correlation to degenerative disc disease; the veteran had no 
clinical correlation of significant functional limitations 
with baseline discomfort or during infrequent aggravation.  
Activity was encouraged in managing the veteran's chronic low 
back pain.

III.  Application and Analysis

Upon review of the record, the Board finds that the evidence 
contained therein demonstrates a degree of disability which 
more nearly approximates the criteria for a 20 percent 
evaluation than that required for a 10 percent evaluation.  
See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 
1991).

In this instance, the Board finds clinical evidence of 
discogenic injury and lumbosacral strain.  As such, 
Diagnostic Codes 5293 and 5295 may be applied.  Here, 
concerning application of Diagnostic Code 5293, the Board 
must examine the evidence of record (both clinical and non-
clinical) to distinguish between mild disability (10 
percent), moderate disability (20 percent), severe disability 
(40 percent), and pronounced (60 percent) as provided for 
under intervertebral disc syndrome.

In this respect, the Board also finds evidence of chronic, 
daily low back pain, usually dull but occasionally sharp, 
from which the veteran reported never having relief except 
when lying supine with her lower extremities flexed.  The 
Board also finds clinical evidence of limited motion of the 
lumbar spine and loss of motion, as indicated in the private 
medical records dated from June to July 1997.  Additionally, 
the Board notes that the veteran consistently reported flare-
ups, which made it difficult for her to engage in any 
activity at all.

In light of this evidence and the applicable schedular 
criteria, then, the Board finds that a 20 percent disability 
rating is warranted.  As discussed above, Diagnostic Code 
5293 provides for 20 percent evaluation where there is 
evidence of moderate intervertebral disc syndrome, with 
recurring attacks.  Here, to reiterate, there is evidence of 
discogenic injury, chronic pain, flare-ups, and limited 
motion.  In effect, the veteran's symptoms when combined more 
nearly approximate moderate disability as a result of her 
degenerative disc disease.  Additionally, the Board notes 
that the same 20 percent evaluation would be warranted were 
Diagnostic Code 5295 to be applied liberally.  As indicated 
in the private medical records dated from June to July 1997, 
the veteran apparently had limitation of motion of the lumbar 
spine in all planes.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  While there is evidence of pain and limited 
motion due to this pain, the clinical evidence of record does 
not suggest that this symptomatology results in functional 
impairment beyond what is contemplated by a 20 percent 
evaluation under both Diagnostic Codes 5293 or 5295.  In this 
respect, the Board stresses the clinical evidence of record 
has led examiner's to opine that the veteran has no 
permanent, partial disability due to her low back, that there 
is nothing seriously wrong with her low back which spinal 
stabilization could not improve 40 to 50 percent.  One 
examiner found no clinical correlation of significant 
functional impairments with the veteran's reported pain.

Moreover, as to an evaluation even greater than that just 
assigned by the Board, the Board notes that there must be 
evidence of severe disability to warrant a 40 percent 
disability rating, the next higher available under both 
Diagnostic Codes 5293 and 5295.  Here, the Board stresses 
that the clinical evidence of record, at most, indicates that 
the veteran has moderate disability.  Alternatively, the 
Board also stresses that it cannot ignore and discount the 
clinical evidence of record which suggests that the veteran 
has nothing seriously wrong with her and is not permanently 
disabled by her low back.  However her symptoms appear real 
and none of the recent examinations have indicated her 
complaints were out of proportion to the objective findings.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase her claim in 
the February 1993 statement of the case and in the 
supplemental statements of the case (dated in December 1993 
and in August 1997), as she was provided with the applicable 
schedular criteria and informed of the evidence considered 
and the bases of the RO's determinations.

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

The Board notes that although the decision herein included 
consideration of the decision in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits that has granted a 20 percent rating 
for the entire period of this appeal.  See for example 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

ORDER

A 20 percent disability rating is granted for the veteran's 
degenerative disc disease, L5-S1, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.


REMAND

In general, controlling law provides that service connection 
may be established for disability resulting from personal 
injury or disease incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).  A well 
grounded claim is a plausible claim, capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A well grounded claim requires more than allegations 
that the veteran's service, or an incident which occurred 
therein, resulted in injury, illness, or death.  The veteran 
must submit supporting evidence that would justify the belief 
that the claim is a plausible one.  See Tirpak, 2 Vet. App. 
at 609.  Where a claim is well grounded, VA has a statutory 
duty to assist the veteran further in the development of her 
claim.  38 U.S.C.A. §  5107(a).

In this instance, upon review of the veteran's claims file, 
the Board finds that the veteran has submitted a claim that 
is plausible and capable of substantiation.  See Tirpak, 2 
Vet. App. at 609.  In effect, she has submitted a well 
grounded claim of entitlement to service connection for a 
bilateral hip disorder.  Here, the Board is struck by the 
persistence of the veteran's complaints concerning her hips 
and the clinical evidence of record suggesting that the 
veteran might have either arthritis of the hips, chronic 
tendonitis of the hips, or a bilateral capsular sprain of the 
hip joint.  However, there is also clinical evidence of 
record that suggests that the veteran has no permanent 
physical impairment of the hip and no clinical correlation of 
hip pathology or radiculopathy.

Given this inconsistent clinical evidence of record as to the 
existence of a current bilateral hip disorder and VA's duty 
to assist the veteran in development of facts pertinent to 
her claim, the issue of entitlement to service connection for 
a bilateral hip disorder will not be decided pending a REMAND 
for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-July 1997 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's claimed bilateral hip 
disorder, should be obtained by the RO 
and incorporated into the claims file.

2.  A VA examination should be scheduled 
and conducted by a specialist in 
orthopedics, if available, in order to 
determine the nature and severity of the 
veteran's claimed bilateral hip disorder.  
The examiner should focus on this 
disorder, separate from the veteran's 
service-connected degenerative disc 
disease.  All suggested studies should be 
performed, including x-ray.  The 
examination report should include a 
thorough description of the veteran's 
symptoms, clinical findings, and the 
examiner's impressions.  All findings and 
opinions should be recorded in detail.  
Additionally, the examiner should address 
whether a bilateral hip disorder is 
present, classifying any such disorder.  
The examiner should also address the 
etiology of any disorder found present.

The claims file, or copies of pertinent 
documents found therein including a copy 
of the VA examinations dated April 1992, 
October 1993, and July 1997 and a copy of 
the private medical records dated from 
July 1993 to July 1997, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of her claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulations, in light 
of the examination report findings and 
other evidence of record.  If the 
veteran's claim remains in a denied 
status, she and her representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 

